Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-22 have been cancelled.
	Claims 23-46 are new and pending.

Priority
16760569, filed 04/30/2020 is a national stage entry of PCT/EP2018/079244 , International Filing Date: 10/25/2018 PCT/EP2018/079244 and claims priority from Provisional Application 62581217, filed 11/03/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 41 recites that a patient fill solutions of each fill contain “a like” and “substantially like” amount or concentration of the third concentrate. The limitations of “a like” and “substantially like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like" and “substantially like”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Degreve et al. (EP1753437) and Edgson et al. (US 6967002).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    707
    1539
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 23, 25-27, 35 and 43, Degreve et al. teach dialysis solutions including the claimed electrolytes, buffers and hydrochloric acid in multiple containers (claims 1-10) and a method of preparing a ready-use-peritoneal dialysis fluid for peritoneal dialysis of a patient [0019] by mixing, for example,
A first concentrate containing icodextrin, which is a source of glucose, at pH 4.31 and free of potassium ions;
A second concentrate containing a physiological lactic acid (an organic acid)/sodium lactate buffer and free of potassium ions; and
A third concentrate containing a bicarbonate buffer NaHCO3 and NaOH and electrolyte NaCl and free of potassium ions at a pH of 9.1 (page 7, Table II). 
Regarding claim 24, the pH of 9.1 does not overlap the claimed concentrate range of between 5.0 and 9.0 but is so close that no difference would be observed. See MPEP 2144.05(I): “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”
	Regarding claims 29 and 36, the concentrates of Degreve et al. are implicitly each adapted for dilutions between 1:10 and 1:50 and for automated peritoneal dialysis. See also Figure 2 of Degreve et al.
	Regarding claim 31, Degreve et al. teach ready-to-use dialysis fluid with potassium ion concentrations 0 mM to 4.5 mM, which overlaps on the claimed amount of about 0.1 mM to about 4 mM.  See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 23, 25, 27, 32-35 and 44, Degreve et al. teach in claims 3 and 4 a ready-to-use dialysis fluid that includes:

    PNG
    media_image2.png
    599
    1004
    media_image2.png
    Greyscale

Regarding claims 40, 42, 43, 45 and 46, Degreve et al. teach a peritoneal dialysis system that includes a proportioning device and at least one source of water adapted for operation with the proportioning device, which water can be found in  solution bag 42; at least one source of the first concentrate adapted for operation with the proportioning device; at least one source of the second concentrate adapted for operation with the proportioning device; and at least one source of the third concentrate adapted for operation with the proportioning device (Figure 2; [0075]). Therefore, the mixing occurs immediately before administration to the patient. See also [0070]: “…then mixed just prior to use.”

    PNG
    media_image3.png
    566
    643
    media_image3.png
    Greyscale


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from dialysis  pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

The difference between the instant application and Degreve et al. is that Degreve et al. do not expressly teach of the potassium ions with a physiological buffer as a third concentrate or where the second and third concentrates are the same exclusive of the potassium ions. However, Degreve et al. teach that any one or combination of suitable solution parts can include one or more electrolytes [0064] and potassium is an electrolyte that is in the final ready-to-use solution. Accordingly, it is merely the artisan’s choice to add potassium ions to the buffered concentrate of one part which is the same as the second part exclusive of the potassium ions with a reasonable expectation of success. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add potassium ions with a physiological buffer as a third concentrate and have the second and third concentrates the same exclusive of the potassium ions and produce the instant invention.
The difference between the instant application and Degreve et al. is that Degreve et al. do not expressly teach the water is sterile water produced by reverse osmosis or distillation and sterile filtration. However, Degreve et al. teach that each part is sterilized prior to forming the ready-to-use dialysis solution [0036]. Edgeson et al. teach that reverse osmosis and sterilization by filtration are known ways to produce pure sterile water (column 1, lines 32-33; column 2, lines 53-57). Edgeson et al. teach that the device can even have a connection to a source of pure water such as an RO-unit where it is understood that “RO” means reverse osmosis (column 5, lines 29-32, 58-60; column 9, lines 55-66; column 10, line 9; Figure 2), thus a source of water adapted for operation with the proportioning device, and RO water is used for dilution (column 11, lines 19-20; 59-61). Therefore, the ordinary artisan would sterilize each solution, including the water, by known means such as reverse osmosis or distillation and sterile filtration, as suggested by Edgeson et al., and use the sterile pure water for making/diluting the concentrates with a reasonable expectation of success. The final product is sterilized water. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to sterilize the water by reverse osmosis or distillation and sterile filtration and produce the instant invention.
The difference between the instant application and Degreve et al. is that Degreve et al. do not expressly teach that the second concentrate includes:

    PNG
    media_image4.png
    325
    525
    media_image4.png
    Greyscale

Or that the third concentrate includes:

    PNG
    media_image5.png
    395
    501
    media_image5.png
    Greyscale

However, as discussed above, Degreve et al. teach and suggest in claims 3 and 4 a mixed solution that contains overlapping amounts of those components which infers that the concentrate had a higher concentration of each component that is then diluted down to the use solution. It is then merely adjusting the appropriate concentrate to have the proper amount of the claimed components such that when mixed they fall within the ranges taught by Degreve et al. See MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to formulate the second and third concentrates as instantly claimed and produce the instant invention.
The difference between the instant application and Degreve et al. is that Degreve et al. do not expressly teach: 0-5% glucose; 1-5% glucose or 25-60% glucose in the concentrate. However as discussed above, Degreve et al. add a source of glucose which is the glucose polymer icodextrin which can be used in addition to or in place of dextrose (glucose) in peritoneal dialysis solutions [0060]. Degreve et al. do not claim any concentration of icodextrin and provide an example with a concentrate containing 150 g/l in 1000 ml which is 15% w/v which is diluted in half producing a solution with 75 g/l or 7.5% w/v icodextrin (Table 1; [0067]). Since the solution of Degreve et al. contains some amount of the glucose polymer icodextrin, which can be used in addition to or in place of dextrose (glucose) in peritoneal dialysis solutions, then at least a range of greater than zero to 7.5% w/v is reasonable established by the reference which overlaps the claimed ranges of 0-5% and 1-5%. Furthermore, Edgson et al. teach that it is advantageous to store the glucose containing fluid at a low pH and at a high concentration such as 20% or 40-50% and a pH of about 3 in order to minimize decomposition (column 5, lines 4-6; column 9, lines 63-65). And Edgeson et al. teach  1.5% glucose concentration solutions (column 6, lines 61-62; column 12, lines 7-10).  It is then desirable the ordinary artisan to keep the glucose source material at a high concentration and merely optimization of how much icodextrin or dextrose the artisan has in the concentrate to arrive at the final diluted amount such as from 25-60% and to have a diluted concentration within 1-5% with a reasonable expectation of success. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention to have 0-5% glucose; 1-5% glucose or 25-60% glucose in the concentrate of Degreve et al. as suggested by Edgeson et al., and produce the instant invention.
The difference between the instant application and Degreve et al. is that Degreve et al. do not expressly teach wherein the proportioning device includes a controller programmed to cause the proportioning device to perform multiple fills using the ready-to-use dialysis fluid as a patient fill solution, wherein the controller is programmed to effect at least one from the group consisting of: (i) the patient fill solutions of each fill contain the third concentrate, (ii) the patient fill solutions of less than all fills contain the third concentrate, (iii) the patient fill solutions of each fill contain a like, or substantially like, amount or concentration of the third concentrate, and (iv) one or more or all of the patient fill solutions of the multiple fills contain a different amount or concentration of the third concentrate. However, as discussed above, Degreve et al. teach and suggest an automated peritoneal dialysis [0074] which means that the system is programmed to perform a function of mixing the first, second and third or more solutions together to produce the solution for dialysis. Degreve et al. teach: “In another embodiment, the solution parts can be prepared, sterilized and stored in separate containers and then mixed via an admix device prior to use, such as applied during automated peritoneal dialysis. As shown in Figure 2, the bicarbonate concentrate 28, the acidic concentrate 30, and the pH-sensitive or intermediate pH concentrate 32 are stored in respective separate containers 34, 36 and 38 or bags which are fluidly connected to an admix device 40 suitable for use during automated peritoneal dialysis, an example of which includes ADMIX HOMECHOICE by BAXTER INTERNATIONAL, INC. In addition to the solution concentrates, other solution bags, such as solution bag 42, can also be used during dialysis therapy as generally known.” Edgeson et al. also teach the artisan that one enters the desired parameters into the control device to mix first, second and third concentrates from different bags (column 12, lines 6-19). Thus it is merely routine programming of the controller of the proportioning device to (i) the patient fill solutions of each fill contain the third concentrate, (ii) the patient fill solutions of less than all fills contain the third concentrate, (iii) the patient fill solutions of each fill contain a like, or substantially like, amount or concentration of the third concentrate, and (iv) one or more or all of the patient fill solutions of the multiple fills contain a different amount or concentration of the third concentrate with a reasonable expectation of success. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention to have programmed the controller of the proportioning device as claimed and produce the instant invention.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). A review of the specification did not find anything characterized by Applicant as surprising or unexpected. Therefore, the arrangement of components appears to be an obvious arrangement in view of the art of record.
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10894119 Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is directed to a system comprising a first concentrate, second concentrate and further concentrate wherein said first concentrate comprises glucose at a concentration of 1.5 to 4 M and hydrochloric acid and has a pH of between 1.5 and 4, and wherein the first concentrate is free of buffer selected from acetate, lactate, citrate, pyruvate, carbonate, bicarbonate, and amino acid buffer, and free of electrolyte selected from sodium and potassium and wherein said second concentrate comprises a physiologically acceptable buffer which has a pH of between 5.5 and 9.0 and the further concentrate contains a physiologically acceptable buffer and at least one electrolyte including potassium (claims 1-4 and 9-13). Dilutions with water at a ratio of 1:10 to 1:33 and from 1:10 and 1:40 are disclosed (claims 1, 15 and 16) which is within the claimed range of between 1:10 and 1:50. The physiologically acceptable buffer is lactate, bicarbonate or a mixture thereof (claims 5 and 6). The system is constructed to “admix” the components which reads on mixing the components (claim 18) to produce a ready-to-use peritoneal dialysis solutions mixed immediately before any administration to a patient and containing in claims 18-20:

    PNG
    media_image6.png
    514
    566
    media_image6.png
    Greyscale

The patent does not expressly teach that the preparation of the dialysis fluid is for a patient having a deficiency in potassium. However, the same dialysis fluid taught by the patent is useful for all peritoneal dialysis patients including those with deficiency in potassium. 
The patent does not expressly teach sterile water produced by reverse osmosis or distillation and sterile filtration. However, the ordinary artisan would use sterile water produced by any known method including those claimed to produce the peritoneal dialysis solution to prevent infecting the patient. 
The patent does not expressly teach a first concentrate with 25-60% glucose. However, the patent teaches glucose at a concentration of 1.5-4 M and it would appear to be nothing more than routine optimization of the amount of solution present and mathematical calculation to arrive at a first concentrate with 25-60% glucose.
The patent does not expressly teach a controller programed to cause the proportioning device to perform multiple fills using the ready-to-use dialysis fluid as a patient fill solution as in claim 41. However, such is obvious to the ordinary artisan to automate the system for efficiency and ease of production.
Accordingly, the ordinary artisan would have recognized the obvious variation of the instant claims over the patented claims.
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613